Name: Commission Decision (EU) 2015/512 of 25 March 2015 amending Decision 1999/352/EC, ECSC, Euratom establishing the European Anti-fraud Office
 Type: Decision
 Subject Matter: EU institutions and European civil service;  monetary relations;  European Union law;  parliamentary proceedings;  criminal law
 Date Published: 2015-03-26

 26.3.2015 EN Official Journal of the European Union L 81/4 COMMISSION DECISION (EU) 2015/512 of 25 March 2015 amending Decision 1999/352/EC, ECSC, Euratom establishing the European Anti-fraud Office THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 249 thereof, Whereas: (1) At the 2104th meeting of the College on 5 November 2014, the Commission decided to reorganise its services and to transfer from the European Anti-fraud Office to the Directorate-General for Economic and Financial Affairs the tasks related to the preparation of legislative and regulatory initiatives of the Commission with the objective of the protection of the euro against counterfeiting, and of support in that area through training and technical assistance. (2) Commission Decision 1999/352/EC, ECSC, Euratom (1) should therefore be amended. (3) As the abovementioned reorganisation of the Commission services became effective on 1 January 2015, the relevant legal provisions should be updated without delay, HAS ADOPTED THIS DECISION: Article 1 Article 2 of Decision 1999/352/EC, ECSC, Euratom is amended as follows: (1) in paragraph 2, the second sentence is deleted; (2) paragraph 4 is replaced by the following: 4. The Office shall be responsible for the preparation of the legislative and regulatory initiatives of the Commission with the objective of fraud prevention as referred to in paragraph 1.. Article 2 This Decision shall enter into force on the first day following that of its publication in the Official Journal of the European Union. Done at Brussels, 25 March 2015. For the Commission The President Jean-Claude JUNCKER (1) Commission Decision 1999/352/EC, ECSC, Euratom of 28 April 1999 establishing the European Anti-fraud Office (OLAF) (OJ L 136, 31.5.1999, p. 20).